Citation Nr: 1127884	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  07-02 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active service from August 1976 to October 1980, and from March 1981 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.  Following a review of the claims folder, the Board, in February 2010, concluded that additional information was needed with respect to the appellant's claim.  Hence, the claim was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of that remand was to obtain additional medical evidence, including a VA examination and medical treatment records.  The claim has since been returned to the Board for appellate review.  


FINDINGS OF FACT

The appellant's sleep apnea has been productive of persistent daytime hypersomnolence but the evidence does not show that the appellant requires the use of a breathing assistance device such as a CPAP machine, or that he has chronic respiratory failure with carbon dioxide retention, cor pulmonale, or that a tracheostomy is required.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for sleep apnea have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, Diagnostic Code 6847 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The record reflects that the RO informed the appellant in a March 2005 letter of the evidence he was to provide to VA and which evidence VA would attempt to obtain on his behalf.  In this regard, the VA sent the appellant notice of the VCAA, which spelled out the requirements of the VCAA and what the VA would do to assist the appellant.  The VA informed the appellant that it would request records and other evidence, but that it was the appellant's responsibility to ensure that the VA received the records.  The appellant was told that he should inform the VA of any additional records or evidence necessary for his claim involving an increased rating.  In a June 2006 letter, the RO informed the Veteran of how ratings are effective dates are assigned pursuant to Dingess/Hartman v. Nicholson.   

VA also fulfilled its duty to assist.  In this instance, VA obtained the appellant's available medical treatment records, including requesting any treatment records from the facilities the appellant had been treated, and those other records that the VA was made aware thereof.  Given the foregoing, the Board finds that the RO, along with the AMC, has substantially complied with the duty to procure the necessary medical and other records.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that over the course of this appeal, the appellant has undergone medical examinations in 2005 and again in 2010.  The results of those examinations have been included in the claims folder for review.  These reports involved a review of the claims folder, the appellant's available medical treatment records, and the results of any testing accomplished during those exams.  In addition, sufficient information was provided such that the Board can render an informed determination.  Therefore, the Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

Upon reviewing the development that has occurred since February 2010, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC scheduled the appellant for a medical examination and the appellant underwent that examination.  The examination results were forwarded to the AMC which, in turn, assigned a 30 percent disability rating for sleep apnea.  The RO also sent the Veteran a letter in April 2010 which requested that he provide any additional information concerning treatment for sleep apnea.  The RO also associated additional VA medical records with the claims folder.  A supplemental statement of the case was issued and the claim was then returned to the Board for review.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's February 2010 instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2010) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2010) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2010) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2010).  With respect to the issue before the Board, the appeal does not stem from the appellant's disagreement with an evaluation assigned in connection with the original grant of service connection, and, as such, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are not for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  Notwithstanding, the Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, staged ratings may be appropriate.

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

The appellant has been diagnosed as suffering from sleep apnea.  The record reflects that when service connection was initially granted for this condition, a noncompensable evaluation was assigned.  The December 1996 rating decision which first granted service connection and assigned a noncompensable evaluation and the November 1998 rating decision which continued the noncompensable rating are both final decisions.  The RO provided the Veteran with notice of the rating decisions and his appellate rights but the Veteran did not submit a notice of disagreement.  Approximately ten years after service connection was granted, the appellant submitted a claim to the RO asking that his sleep apnea disability be re-evaluated.

Following his claim for benefits, the appellant underwent a VA examination in April 2005.  The results of that examination have been included in the claims folder.  At that time, the appellant stated that he did not know if he was having problems sleeping but that he was no longer suffering from daily fatigue.  The examiner indicated that the condition was not producing any type of symptoms associated with sleep apnea.  

Another examination was performed in June 2010.  The appellant told the examiner that he was experiencing night sweats along with daytime hypersomnolence.  The appellant further stated that he often took naps in the afternoon.  The examiner reported that the appellant was not using a CPAP machine nor was he prescribed, or taking, any medications for the treatment of the disability.  The examiner also noted that the appellant was not suffering from any type of respiratory failure, cor pulmonale, or tracheostomy.  A sleep study was accomplished that showed that the appellant was suffering from "severe obstructive sleep apnea syndrome".  A diagnosis of severe sleep apnea without therapy was given.  

VA medical records document complaints with respect to sleep apnea.  In May 2005, the Veteran complained of daytime somnolence and increased fatigue.  A small to moderate amount of respiratory events were seen on an August 2005 sleep study according to a September 2005 note and there was a small amount of snoring.  It was noted that there were some technical difficulties during the study and a CPAP titration was recommended.  In November 2005, the Veteran reported that he was looking into the possibility of obtaining the sleep study through TRICARE.  The claims folder contains the appellant's government TRICARE records along with his VA treatment medical records.  These stem from 2005 to the present.  The TRICARE records do not show assessment or treatment for the appellant's sleep apnea.  

Obstructive sleep apnea is rated pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 6847 (2010), which provides the rating criteria for all sleep apnea syndromes.  Under this code, a 30 percent disability rating is warranted for persistent day-time hypersomnolence.  A 50 percent disability rating is warranted when the disability requires the use of a breathing assistance device such as a CPAP machine.  A total, 100 percent, disability rating is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that sleep apnea requires the use of a tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6847 (2010).

In this case, the appellant's sleep apnea has caused persistent day-time hypersomnolence but the evidence does not show that the appellant has used a continuous positive airway pressure (CPAP) machine during the pendency of this claim.  Moreover, the appellant has not claimed that he has suffered any episodes of respiratory failure requiring respiration assistance from a machine.  Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating in excess of 30 percent for obstructive sleep apnea is not warranted at any time during the period of time covered by this claim.  The record does not reflect, and the appellant has not contended, that his obstructive sleep apnea has ever been productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or required a tracheostomy.  Moreover, the appellant reports that he does not use any type of breathing assistance devices nor do the medical records show that the use of a breathing assistance is required.  While it was recommended that the Veteran have a CPAP titration, there is no indication that the Veteran has required the use of a CPAP or other breathing assistive device at any time during the pendency of his claim for an increased rating.  The Board has considered the Veteran's statements concerning his symptoms and finds them credible, competent, and probative and they support the assignment of the currently assigned rating.  However, he has not asserted that use of a breathing assistive device is required or that he has chronic respiratory failure with carbon dioxide retention or cor pulmonale or that he required a tracheostomy.  Therefore, the award of the next higher 50 percent rating for obstructive sleep apnea under 38 C.F.R. Part 4, Diagnostic Code 6847 (2010) is not warranted in the instant case.

Furthermore, the Board has considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  Diagnostic Code 6847 explicitly provides the rating criteria for sleep apnea syndromes, including obstructive sleep apnea; the appellant's disability in this case has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  38 C.F.R. Part 4 (2010).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's obstructive sleep apnea, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected sleep apnea disability is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disability level and symptomatology; as discussed above.  The Veteran reports problems with persistent day-time somnolence which are contemplated by the currently assigned rating.  

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2010) is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent disabling for sleep apnea is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


